
	
		II
		112th CONGRESS
		2d Session
		S. 2172
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2012
			Ms. Snowe (for herself,
			 Mrs. Gillibrand,
			 Ms. Landrieu, Mr. Bennet, Mrs.
			 Shaheen, Ms. Mikulski, and
			 Ms. Murkowski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To remove the limit on the anticipated
		  award price for contracts awarded under the procurement program for women-owned
		  small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Women-Owned Small Business
			 Contracting Act of 2012.
		2.Procurement program for women-owned small
			 business concernsSection 8(m)
			 of the Small Business Act (15 U.S.C. 637(m)) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (A), by striking who
			 are economically disadvantaged;
				(B)in subparagraph (C), by striking
			 paragraph (3) and inserting paragraph (4);
				(C)by striking subparagraph (D); and
				(D)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively; and
				(2)by adding at the end the following:
				
					(7)Sole source contractsA contracting officer may award a sole
				source contract under this subsection to a small business concern owned and
				controlled by women under the same conditions as a sole source contract may be
				awarded to a qualified HUBZone small business concern under section
				31(b)(2)(A).
					.
			3.Study and report on representation of
			 womenSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended by adding at the end the
			 following:
			
				(o)Study and report on representation of
				women
					(1)StudyThe Administrator shall periodically
				conduct a study to identify any United States industry, as defined under the
				North American Industry Classification System, in which women are
				underrepresented.
					(2)ReportNot later than 5 years after the date of
				enactment of this subsection, and every 5 years thereafter, the Administrator
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report on the results of each study under paragraph (1) conducted during the
				5-year period ending on the date of the
				report.
					.
		
